Gray, 0. J.
The only exception before us is to the refusal to give the instruction requested. But that instruction may well have been refused by the presiding judge as tending to confuse and mislead the jury by giving them to understand that manure, which by force of an agreement of the parties interested, or because it was not made in the usual course of husbandry, was personal property, would necessarily become real estate at the. termination of the plaintiff’s tenancy. Daniels v. Pond, 21 Pick. 367. Fay v. Muzzey, 13 Gray, 53. Strong v. Doyle, 110 Mass. 92. The instructions given are not reported, and must be presumed to have been accurate and sufficient. Exceptions overruled.